                                               rt~ ~
           Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 1 of 12


                                  .   - . t! C':'
 NITED STA TES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
-----------------------------------------------------)(
KELVI~ STEWART                                             Civil Action No.:

                                                          COMPLAINT
                           Plaintiff,
                  v.

AMERICAN AIRLINES, INC.,                                                 18

                           Defendant.                     Jury Trial of Tweleve (12) Jurors
                                                          Demanded
-----------------------------------------------------)(


                                           NATURE OF ACTION

    1. Plaintiff, Kelvin Stewart, an employee of American Airlines, brings this lawsuit against his

        employer, American Airlines, to remedy discrimination based upon his HIV status and race

        on the part of American Airlines. American Airlines subjected Plaintiff to disability

        discrimination and a hostile and discriminatory work environment in violation of federal

        law.

                                                      PARTIES

    2. Plaintiff, Kelvin Stewart, is and individual residing at 1214 Holland Street Apt. C, Crum

         Lynne, PA 19022. At all times material hereto, Plaintiff was employed by Defendant,

        American Airlines, as a Fleet Service Agent. In his tapacity of an employee of American

        Airlines, Plaintiff was a Fleet service agent based in Philadelphia and has worked as a

        Fleet service agent for American Airlines for around 4 years. Plaintiff is HIV positive

        and African American.
      Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 2 of 12



3. Defendant, American Airlines is a United States Airline headquartered in Fort Worth,

   Texas. American Airlines employs over 122,000 employees, and operates internationally

   with about 6,700 flights per day to about 350 destinations and approximately 50 different

   countries.

                                  JURISDICTION AND VENUE

4. Jurisdiction over the matter is conferred upon the Court by 28 U.S.C. § 1331 and 1332.

5. Venue lies in this district in that the events giving rise to this claim occurred in this

   jurisdiction.

                                   STATEMENT OF FACTS

6. The above paragraphs are incorporated herein by reference.

7. American Airlines, in a number of unlawful, intimidating and discriminatory acts, created

   a discriminatory and hostile work environment for Plaintiff based on his race and HIV

   status.

8. Plaintiff has been employed by American Airlines since 2014. In 2009, Plaintiff was

   diagnosed with HIV. Due to his diagnosis, Plaintiff was granted approved unpaid work

   absences under the Family and Medical Leave Act (FMLA).

9. Upon information and belief, either American Airlines learned about the plaintiffs HIV

   diagnosis from medical paperwork provided to American Airlines in connection with

   plaintiffs request for FMLA leave.

10. On one occasion in or around the summer of 2017, the Plaintiffs manager Maggie

   Lieberati (Lieberati), made a racist comment about Plaintiff and other African Americans

   in front of other employees.
      Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 3 of 12



11. One once occasion, Plaintiff was in the break room with several other African American

   males when Maggie needed something done. Maggie, referring to the plaintiff and the

   other African American males, said to another employee "why don't you have one of

   these monkeys do it?"

12. Plaintiff, feeling intimidated and humiliated, reported the racial slur and discriminatory

   environment to Epic Points, a third-party equal opportunity company around Fall 2017.

   Nothing came of the report, and Lieberati continued to be Plaintiffs manager.

13. Lieberati had also made it known to the plaintiff that she was aware of his HIV status by

   intentionally embarrassing the plaintiff through discriminatory remarks about his

   condition.

14. For example, Lieberati made a comment in reference to the plaintiffs HIV status by

   telling Plaintiff, ••you know your situation, be careful" while he was exiting a plane

   during one of his shifts at American Airlines.

15. On another occasion in or around April 2018, the plaintiff was suffering from

   complications from his HIV status during one of his shifts at American Airlines, which

   included extreme fatigue. The plaintiff made his manager Lieberati aware that he was not

   feeling well during his shift.

16. Lieberati did care that Plaintiff was feeling ill.

17. As the shift came to an end, Maggie demanded that the plaintiff unload the bags from

   another plane before he could leave. Maggie made a statement about how she did not care

   how the plaintiff felt, he had to do the task.

18. Plaintiff was unable to complete the physical task of removing bags from another flight

   because of the exhaustion caused by HIV and had to go home.
       Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 4 of 12



19. Approximately one week later, the plaintiff was brought in for a meeting and fired for

    insubordination due to his inability to complete the one single task before he left work,

    even though his manager was well aware of his HIV status and the symptoms he was

   having during the shift.

20. The firing of Plaintiff was pretextual for HIV discrimination.

21. In addition to and/or in the alternative, the termination of Plaintiff was due to his race.

22. Plaintiff has exhausted said remedies after filing with the EEOC and other state agencies

   and has obtained a right to sue. This action is filed within 90 days of the issuance of

    Plaintiff's right to sue letter from the EEOC.

                                       CAUSES OF ACTION

                                 COUNTI
      VIOLATION OF TITLE VII ON THE BASIS OF RACIAL AND DISABILITY
                             DISCRIMINATION

23. The above paragraphs are hereby incorporated herein by reference.

24. By committing the foregoing acts of discrimination against Plaintiff, Defendants have

   violated Title VII.

25. Said violations were done with malice and/or reckless indifference, and warrant the

   imposition of punitive damages.

26. As a direct and proximate result of Defendants violation of Title VII, Plaintiff has

    suffered the damages and losses set forth herein and has incurred attorney's fees and

   costs.

27. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary

   damages as a result of Defendants discriminatory acts unless and until this Court grants

   the relief requested herein.
      Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 5 of 12



                                         COU~T II
                                      42 u.s.c. § 1981
                               RACE BASED DISCRIMINATION

28. The above paragraphs are hereby incorporated herein by reference.

29. American Airlines evidenced a settled intent to discriminate against and wrongfully

   target Plaintiff on the basis of race.

30. Plaintiffs disciplinary actions and ultimate termination, were undertaken because of the

   color of his skin.

31. The aforesaid conduct of American Airlines was intentional and undertaken in reckless

   disregard for the federally protected civil rights of Plaintiff.

32. As a result of the said violation of 42 U.S.C. § 1981, Plaintiff has suffered racial

   discrimination, humiliation, embarrassment, and other harms, and are entitled to entry of

   judgment in his favor, and against Defendants, together with an award of declaratory and

   injunctive relief, damages, and ancillary relief as provided by 42 U.S.C. § 1988.

                                      COUNT III
                                   42U.S.C. Sec. 1981
                            DISCRIMINATION IN THE MAKING
                           AND ENFORCEMENT OF CONTRACTS
                                  BASED UPON RACE

33. The above paragraphs are hereby incorporated herein by reference.

34. Defendant evidenced a settled intent to discriminate against Plaintiff by interfering with

   Plaintiffs rights to the performance and enjoyment of the benefits of a contract of

   employment.

35. The aforesaid conduct of Defendant was intentional and undertaken in reckless disregard

   for the federally protected civil rights of Plaintiff.
..         Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 6 of 12



     36. As a result of the said violation of 42 U.S.C. § 1981, Plaintiff has suffered discrimination,

         humiliation, embarrassment, and other harms, and is entitled to entry of judgment in his

         favor, and against Defendant, together with an award of declaratory and injunctive relief,

        damages, and ancillary relief as provided by 42 U.S.C. § 1988.


                                          COUNTIV
                                       ADA RETALIATION

     37. The foregoing paragraphs are incorporated herein by reference.

     38. In addition, and/or in the alternative, the foregoing adverse employment actions taken

        against Plaintiff constituted retaliation for Plaintiffs lawful requests and exercise of

        rights under the ADA.

                                        COUNTY
                             I:STERFENCE WITH •'MLA RIGHTS

     39. The above paragraphs are incorporated herein by reference.

     40. American Airlines was Plaintiffs "employer" as defined by the FMLA.

     41. Plaintiff was an eligible employee under the FMLA

     42. Defendants interfered with Plaintiffs rights protected under the Family Medical Leave

        Act, 29 U.S.C. § 2601, et seq.

                                           COUNT VI
                              RETALIATIO:S IN VIOLATION OF F'.\1LA

     43. The above paragraphs are incorporated herein by reference.

     44. American Airlines unlawfully retaliated against Plaintiff in violation of the FMLA.

     45. American Airlines conduct constitutes unlawful retaliation against Plaintiff in violation of

     46. American Airlines rights under the FMLA, 29 u.S.C. §2615(a).

     47. American Airlines acted purposely and with malice with the intent to injure Plaintiff.
      Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 7 of 12



48. As a direct and proximate result of American Airlines' actions and unlawful retaliation

   against Plaintiff, Plaintiff has suffered mental and emotional damages, Plaintiff's

   employment was constructively terminated and Plaintiff has incurred, and will continue

   to incur, substantial economic damages.

                                  COUNT VII
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

49. The above paragraphs are incorporated herein by reference.

50. The actions of the Defendant, were designed to emotionally harm Plaintiff by causing

   him to subsist in an overwhelming, intimidating and hostile work environment.

51. The conduct of American Airlines was intentional, oppressive, malicious and/or in

   wanton disregard of the rights and feelings of Plaintiff and constitutes despicable

   conduct, and by reason thereof Plaintiff demands exemplary or punitive damages against

   American Airlines in an amount appropriate to punish American Airlines and to deter

   American Airlines and others from such conduct in the future.

                            COUNT VIII
    VIOLATION OF THE PENNSYLVANIA HuMAN RELATIONS ACT (PURA)

52. The foregoing paragraphs are incorporated herein by reference.

53. The above acts and practices of Defendant constitute unlawful discriminatory property

   use practices under the Pennsylvania Human Relations Act.

54. As a result of Defendant's discriminatory acts, Plaintiff has suffered and shall continue to

   suffer monetary damages and damages for mental suffering and humiliation unless and

   until the Court grants relief.

                                     COU~TIX
                            HOSTILE WORK ENVIRONMENT

55. The above paragraphs are incorporated herein by reference.
J   •              Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 8 of 12



           56. The foregoing actions of Defendant created a hostile work environment that was severe

                and pervasive and that altered the terms and conditions of Plaintiffs employment.



                                             PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment in

        favor of Plaintiff and against Delta, and Order the following relief:

           a. A declaratory judgment declaring that American Airlines has illegally discriminated

                against Plaintiff;

           b. Declaring the acts and practices complained of herein are in violation of the ADA 42

                L'.S.C. Section 12101 et. seq.;

           c. Enjoining and permanently restraining the violations of the ADA pursuant to the ADA;

           d. Require American Airlines to pay all earnings Plaintiff would have received, but for the

                discriminatory practices, including but not limited to, front and back pay and otherwise

                lost and future benefits pursuant to the 29 U.S.C. Section 2617;

           e. Reinstatement of Plaintiffs employment;

           f.   Payment of compensatory and punitive damages, to all Plaintiffs in an amount to be

                determined at trial; and,

           g. An award of Plaintiffs; attorneys' fees and costs of suit as provided by Section 505 of

                the ADA, 42 U.S.C. Section 12205 and 29 lJ.S.C. Section 26I 79(a)(3);

           h. Such other relief as this honorable Court deems just and proper.
. ,, .
 ~                Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 9 of 12



         BY: Isl Brian R Mildenberg
         BRIA~ R. MILDENBERG, ESQ
         MILDE~BERG LAW FIR.i\1
         Attorney ID No. 84861
         1735 ~arket Street, Ste. 3750
         Philadelphia, PA 19103
         215-545-4870
         Fax: 215-545-4871
         Attorney for Plaintiff


         DA TED: 12-3-18


         Respectfully submitted,

         BY: Isl Matthew Weisberg                  BY: ~""---#---=r..;;._-~:6'Y/
         MATTHEW B. WEISBERG, ESQ                  GAR SC AF OPF, ES
         WEISBERG LAW                              SCHAFKOPF LAW, LLC
         Attorney ID No. 85570                     Attorney ID No. 83362
         7 South Morton Ave. 19070                 11 Bala Ave
         Morton, PA 19070                          Bala Cynwyd, PA 19004
         610-690-0801                              610-664-5200 Ext 104
         Fax: 610-690-0880                         Fax: 888-283-1334
         Attorney for Plaintiff                    Attorney for Plaintiff




         DA TED: 12-3-18                           DATED: 12-3-18
I
    •:,., ~:,.~)                                                           f:f:
                                             Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 10 of 12
                                                                                         llVILCOVERSHEET
        The JS 44 c1v1l cover sheet and the 1~format1on con~e~e~e1ther replace nor supplement the fihng and service ofpleadmgs or other papers as required by law, except
                                                                                                                                                                                   /'6-Sa 11
                                                                                                                                                                                                                                                    as
        provided by local rules of court , Th1~form, approved by the Judicial Confereqce of the Cmted States m September 1974, 1s required for the use of the Clerk of Court for the
        purpose of 1mtiatmg the cn,Ii doqel'sheet (SEE !NS1RUCTlONS ON 'VEXT PACPE OF_ THIS H>RM J

        I. (a) PLAINTIFFS                                                                                                           DEFE~DANTS
         Kelvin Steward                                                                                                            Amncan Airlines Inc

                                                                                            {)£1,
                                                                                                                                                                                                                                         9
                                                                       '"'""'O
               (b)    County of Residence offlfst Listed Plamt1ff_&.                                                                County of Residence of First Listed Defendant
                                                                                                                                                                      (IN/; S PIAINT!f f CASES OVI YJ
                                              """'mN us                                                                             NOTI,       IN LAND CONDEMl'JATION CASF:s. LSE THF LOCATION Of
                                                                                                                                                TIIE TRACT OF LAND INVOLVED

               ( C)   Attorneys (Firm Name, Address and Telephone Number)                                                            Attorneys (If Known)
         Schatkopf Law LLC, 11 Bala Ave Bala Cynwyd PA 19004; 610- 4-5200
         Weisberg Law, 7 S Morton Ave Morton PA 19107; 610-690-0801
         Mrldenberg Law, 1735 Market Street Ste 3750. 215-545-4870

                                                                                                                                                                      NCIPAL PARTIES (Place an                  'X" in One Box/or Plamt,ff
                                                                                                                                                                                                        and One Box for fJefendantJ
        cl I      L S Government                            Federal QuestJon                                                                                             DEF                                            PTF       DEF
                      Plamllff                                ((JS Govemment Not a Party;                               C111zen of Tins State                                       Incorporated or Pnnctpal Place       14       cl4
                                                                                                                                                                                      of Busmess In Tins State

        :) 2      lJ S Government                  n    4   D1vers1!)'                                                  C1t1zen of Another State                                    Incorporated and Pnnc1pal Place                     cl 5    ,        5
                     Defendant                                (lnduate Ci11zensh1p of Parlles m Item Ill)                                                                              of Busmess In Another '>tate

                                                                                                                                                                                    Fore1gn Nallon

        IV !'JATURE OF SUT (Place an "X" m One Box Only;                                                                                                                   Cl ICkh ere fior N·ature o fS Ult              Code Descrmt1ons
    I'=•·                                                   ??,'.;'.                                        ,,~Wm.:;~                                        ,fj(                               '¥/)"~'.;''   ™·,:,\:>",,'._                        ,,       ,1
        '1 110 Insurance                               PERSONAL IN.Jl:RY                PERSONAL INJURY                 'J 62 5 Drug Related Seizure                cl 422 Appeal 28 LSC 158                  'J 3 7 5 False Claims Act
        cl     120 Manne                          n   310 Arrplane                CJ 36 5 Personal InJury ·                        of Property 21   use 881         CJ 423 Withdrawal                         cl 376 Qui Tarn(3I         use
        1      l 30 Miller Act                    :'.J 31 5 Arrplane Product              Product Ltab1ht)'             CJ 690 Other                                       28 l'SC 157                                  3729(a))
        cl     140 Negonable Instrument                     Liab1ht)'             cl 367 Health Care/                                                                                                         'J 400 State Reapporuomnent
        cl     I 50 Recovery of Overpayment       1 320 Assault, Libel &                 Phannaceullcal                                                                                                       'J 410 Ant11rust
                    & Lnforcement of Judgment               Slander                      Personal lnJury                                                            :::, 820 C opynghts                       '.1 4 30 Banlcs and Bankmg
        1      I 51 Medicare Act                  cl 330 Federal Employers'              Product Ltab1Itt)'                                                         'J 830 Patent                             ::J 4 50 C ornmerce
        rJ     152 Recovery of Defaulted                    L1abiht)'             cl 368 Asbestos Personal                                                          :::, 8 35 Patent · Abbreviated            1' 460 Deportallon
                    Student Loans                 cl 340 Manne                            lnJury Product                                                                      New Drug Apphcallon             '.1 4 70 Racketeer Influenced and
                    (Excludes Veterans)           cl 34 5 Manne Product                  L1ab1hty                                                                   cl 840 Trademark                                   C OITilpt Orgarnzanons
                                                                                                                         ~;;,,
        cl     I 5 3 Recovery of Overpayment               Ltab1hty                    PERSONAL PROPERTY                                                            :¥Jh                                      'J 480 Consumer Credit
                    of Veteran's Benefits         n  350 Motor Velucle            n  370 Other Fraud                    '1 710 Fa,r Labor Standards                 n 861 HIA (1395ft)                        n 490 Cable/Sat IV
        cl     160 Stockholders' Swts             cl 35 5 Motor Velucle           cl 37 I Truth m Lendmg                           Act                              ::J 862 Black Lung (92.3)                 'J 850 Secunt1es/Cornmod1t1es/
        !'.J   190 Other Contract                         Product L1abtl1!)'      cl 380 Other Personal                 cl 720 Labor/Management                     cl 863 DIWCJDIWW (405(g))                          Exchange
        cl     195 Contract Product L1ab1hty      cl 360 Other Personal                   Property Damage                          Relations                        cl 864 SSID Title XVI                     [J 890 Other Statutory A~bons
        n      196 franchise                              lnJury                  :) 385 Property Damage                cl 740 Railway Labor Act                    cl 865 RSI (405(g)J                       'J 891 Agncultural Acts
                                                  cl 362 Personal InJury ·                Product L1ab1ht)'             cl 751 Famtly and Medical                                                             'J 893 Fm1ronrnental Matters
                                                          Medtcal Maloracbce                                                      Leave Act                                                                   '.1 895 Freedom of Infonnallon
    tw=>',,>\,Af-.'.·•-S._P,          •s              •·s-u;~.Jll!lUG                             \ETITfONS'r cl             790 Other Labor L1t1gat1on             k~"BF.En_,,..-,,'ft· ·                             Act
        cl 21 0 I .and Condemnallon            cl 440 Other CIVll Rights               Habeas Corpus:                   !'.J 791 fmployee Retlrernent               3 870 Taxes (U S Plrunllff                '1 896 Arb1trat10n
        '.1    no Foreclosure              ' ~ cl 441 Vonng                       cl   46 l Aben Detamee                         Income Secunt)' Act                       or Defendant)                      '1 899 Adrmmstrauve Procedure
        cl 2 30 Rent Lease & EJecllne            n 442 Employment                 1    510 Mollons to Vacate                                                        'J 871 IRS · Tlnrd Party                           Act 'Review or Appeal of
        1 240 Torts to Land                      cl 44 3 llousmg/                            Sentence                                                                      26   use7609                                Agency Decmon
        cl 24 5 Tort Product l,Iab,ht)'                  Accommodallons        n       5 30 General                                                                                                           'J 950 Conslltullonaht)' of
        1 290 All Other Real Proper v            I( 44 5 Amer w /D1sab1ht1es - n       535 Death Penal!)'               A;,
                                                                                                                                      GRAI!Ju•-"·"' ""'                                                               State Statutes
                                                 J       Fmployment                    Other:                           cl 462 Natura11zat10n Apphcat1on
                                                 tJ 446 Amer w /D1sabtl111es · :"1     540 Mandamus & Other             :) 46 5 Other lnurugratJon
                                                         Other                 n       550 Civil Rights                         Acllons




    \                                      '-"   cl 448 f.ducat1on             cl      5 5 5 Pnson Cond111on
                                                                                  cl   560 Ctvtl Detamee ,

    I                                                                                       C ondtllons of
                                                                                             Confinement

                  ) RIG l'.'i

    f
                                 (Place an "X" m One Box Only/
                  Ongmal              '.1 2 Removed from                '1 3     Remanded from              '.1 4 Remstated or                 C1 5 Transferred from               '.1 6     Mult1d1stnct                      ::J 8 Mult1d1stnct
                  Proceeding                 State Court                         Appellate Court                        Reopened                      Another D1stnct                        L1t1gat1on -                            Lit1gat1on ·
                                                                                                                                                      (specify)                              Transfer                                Direct hie

              ~                                         Cite the U S C1v1l Statute under which you are filing (Do not citejMrisdictional statutes Mnless dive,..ity)
                                                        Title VII ADA FMLA 42 USC Section 1981
        VI. CAUSE OF ACTION                             Bnef descnpt1on of cause
                                                         Plaintiff has been discriminated against due to HIV status
        Vil. REQlJESTED IN    :::J CHRCK IF THIS rs A CLASS ACTION                                                               DEMANDS                                        ClffCK YES only 1f demanded m complaint
             COMPLAINT:             lJNDER RULI- 2 3, F R Cv P                                                                                                                 Jl'RY DEMAND:                            '1     Yes     C"JNo

        VIII. RELATED CASE(S)
                                  (See msrructwns)
              IF ANY                                JUDGE                                                                                                              DOCKFTNLMBER
        DAIF
        12/03/2018
        FOR OFFICE LSE ONLY

               RECEIPT#                       Nv!Ol'NT                                                                                              JL:DGF                                   MAG JL'DGE
                             Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 11 of 12
                                            Cr~ c;ITED STATES DISTRICT coGRT
                                                        J<'p~iT!IE~ASTER"li DISTRICT OJ<' PENNSYLVANIA
                                                        i1r.. 4?Jf
                                                             1€
                                                                                                                                          "i
                                                                                                                                              !I
                                                                                                                                                    8             5 0I'd if.!.. 9
                                        f               ~ 0 ~                    DESIGNATIO!'i FOR\1                                      -                        .
                       (to be used by counsel or pro se plaintiff to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                             1214 Holland Street Apt C, Crum Lynne PA 19022

Address of Defendant:                                                 4333 Amon Carter Blvd, Fort Worth TX 76155

Place of Accident, Incident or Transaction:                                    American Airlines Philadelphia International Airport


RELATED CASE, IF ANY:

Case Number:                                                           Judge                                                     Date Termmated

CIVIi cases are deemed related when Yes is answered to any of the following questions

         ls this case related to property mcluded man earlier numbered smt pendmg or withm one year                                 YesD                       No[Z]
         prev10usly termmated action in tlus court?

2        Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                            YesD                       No[{]
         pendmg or withm one year previously termmated action m this court?

3        Does this case involve the validity or infnngement of a patent already m smt or any earlier                                YesO                       No [Z]
         numbered case pending or within one year previously terminated action ofth1s court?

4        ls this case a second or successive habeas corpus, social security appeal, or prose c1v1I nghts                            YesO                       No [Z]
         case filed by the same individual?

I certify that, to my knowledge, the within case                                       related to any case now pending or wtthm one year previously termmated action in
this court except as noted above

DAU.          12/03/2018                                                                                                                                  83362
                                                                                          ~-                                                       Attorney ID # (if applicable)
                                                                                       ey-at-Law i Pro Se P


CIVIL: (Place a ,, in one category only)

A.              Federal Question Cases:                                                            B.   Diverrity Jurisdiction Cases:

01              Indemmty Contract, Marme Contract, and All Other Contracts                        01          Insurance Contract and Other Contracts
0        2.     FELA                                                                              0     2     Airplane Personal lnJury
0        3      Jones Act-Personal lnJury                                                         03          Assault, Defamation
0        4.     Antitrust                                                                         0 4.        Manne Personal lnJury


11 f                                                                                              0 s
                Patent                                                                                        Motor Vehicle Personal Injury
                Labor-Management Relations                                                        0 6         Other Personal lnJury (Please specify)
                Civil Rights                                                                      0 7         Products Liab1hty
                                                                                                  0 s
~~
                Habeas Corpus                                                                                 Products Liability - Asbestos
                Secunties Act(s) Cases                                                            0 9         All other Diversity Cases
00       IO
         II
                Social Security Review Cases
                All other Federal Question Cases
                                                                                                              (Please specify)

                (Please specify)



                                                                                 ARBITRATIO~ CERTIFICATION
                                                    (The effect of this certificatwn 1s to remove the case from eltgibthty for arbitration)

                     Gary Schafkopf                               , counsel of record or pro se plamt1ff, do hereby certify



               e ceedthesumof$150,00000exclus1veofmterestandcosts                                                                        r:c - 4 2018'.
                 rsuant to Local CIVIl Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this civil act10n case

                                                                                                                                        D._
                R hef other than monetary damages ,s sought



DATE          12/03/2018
                                                                           ~~~~~-­                                                                        83362
                                                                              IP~~~
                                                                           ~tft-at-Lm.                      P?
                                                                                                                                                   Attorney ID # (1f applicable)

NOTF A tnal de novo WJ:I be a tnal by Jury only if there has been comphance With I: RC P 38

c,v   609 (5/2018)
          Case 2:18-cv-05219-JCJ Document 1 Filed 12/04/18 Page 12 of 12

                        IN T.HE UNITED STATES DISTRICT COIJRT
                     FOR THE EASTERN DISTRICT OF PE~'"NSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FOR'1

       Kelvin Stewart                                                         CIVIL ACTION

                        V.

   American Airlines                                                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration -· Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.



 12-3-18                            Gary Schafkopf, Esq               Plaintiff
Date                               Attorney-at-law                       Attorney for

 61 0-664-5200                    888-283-1334                          gary@schaflaw.com

Telephone                           FAX Number                           E-Mail Address



(Civ. 660) I 0/02
